Citation Nr: 1747123	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  08-24 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for pulmonary fibrosis, claimed as due to asbestos or herbicide exposure.


REPRESENTATION

Appellant represented by:	Ronald E. Doty, Jr., Attorney


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA).   

The Veteran was scheduled for a videoconference hearing before the Board.  However, in February 2015 written correspondence, the Veteran's representative, on his behalf, cancelled the Board hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704(e).

In March 2015 and March 2017, the Board remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran contends that service connection is warranted for pulmonary fibrosis secondary to asbestos or herbicide exposure.  VA examinations were performed in March 2009, November 2015, and July 2017.  The November 2015 and July 2017 examinations concluded the Veteran did not have a diagnosis of pulmonary fibrosis and related his pulmonary condition to a 2011 diagnosis of myasthenia gravis.  However, private medical records from the Veteran's treating neurologist in 2012 indicated that the Veteran, in fact, does not have myasthenia gravis and that the 2011 diagnosis was incorrect.  In an August 2017 letter, the Veteran's private treating neurologist confirmed that the Veteran does not have myasthenia gravis.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1 (2001), 38 C.F.R. § 4.2 (2016).  Based on the misdiagnosis of myasthenia gravis and the 2015 and 2017 examiners' reliance on such a misdiagnosis, the Board finds the 2015 and 2017 VA examinations inadequate.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran and records dated from May 2017 to the present.  

2.  Send the Veteran's claims file to a pulmonologist for review to determine the nature and etiology of any diagnosed pulmonary disorder, to include pulmonary fibrosis or interstitial scarring.  The examiner must review the claims file, including the records from the Veteran's treating neurologist, and must note that review in the report.  The examiner should provide a rationale for all opinions provided.  An examination should only be scheduled if deemed medically necessary by the examiner.    

The examiner is asked to provide the following opinions:
	
(a)  Please identify (by medical diagnosis) each respiratory disorder/disability found, to include whether the Veteran has pulmonary fibrosis or interstitial scarring.

(b)  Please identify the likely etiology for each respiratory disability diagnosed, to include any pulmonary fibrosis or interstitial scarring diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that any such diagnosed pulmonary disorder/disability is related to the Veteran's service, to include as a result of herbicide agent or asbestos exposure, which has been found by VA to be established by the record. 

(c)  The examiner should reconcile the March 2009 opinion, to include a discussion of the study cited in the March 2009 VA examination.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


